Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 28, 2018


The Court of Appeals hereby passes the following order:


A18D0344. LABARRION HARRIS v. THE STATE.

      In 2011, LaBarrion Harris pled guilty to armed robbery, aggravated assault,
aggravated battery, and possession of a firearm during the commission of a felony.
He was sentenced to a total term of imprisonment of 35 years, with the first 20 years
to serve in prison and the remainder on probation. Harris did not file a direct appeal
from his convictions and sentence. In December 2017, Harris filed a pro se “Motion
to Discharge Unconstitutional Indictment for Lack of Personal Jurisdiction and
Subject Matter Jurisdiction.” The trial court denied the motion, and Harris filed a
discretionary application in the Supreme Court, arguing the trial court lacked
jurisdiction over the indictment because various Georgia Code sections violated
constitutional principles. The Supreme Court found that it lacked jurisdiction because
“the trial court made no distinct or implicit ruling on the claims” and transferred the
appeal to this Court. See Case No. S18D0708 (transferred Feb. 9, 2018).1 We likewise


      1
        In Harris’s prior appeals before this Court: (1) we affirmed the trial court’s
denial of his “De Novo Out of Time Appeal” and “Motion to Reduce/Modify
Sentence,” see Case No. A14A0811 (decided Sept. 22, 2014); (2) we dismissed
Harris’s direct appeal from the trial court’s denial of his motion to vacate a void
sentence, see Case No. A18A0837 (dismissed Jan. 4, 2018); (3) we dismissed Harris’s
application for discretionary appeal from the trial court’s denial of his motion to
vacate a void judgment, see Case No. A18D0244 (dismissed Jan. 16, 2018); (4) we
dismissed Harris’s direct appeal from the trial court’s denial of his motion to vacate
a void judgment, see Case No. A18A1270 (dismissed March 5, 2018); and (5) we
lack jurisdiction.
      Based on his application, it appears that Harris’s motion to discharge an
allegedly unconstitutional indictment was, in substance, a motion to vacate or set
aside his convictions, and “a petition to vacate or modify a judgment of conviction
is not an appropriate remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218
(1) (686 SE2d 786) (2009); see also Wright v. State, 277 Ga. 810, 811 (596 SE2d
587) (2004). Any appeal from an order denying or dismissing such a motion must be
dismissed. Harper, supra at 218 (2); see also Roberts v. State, 286 Ga. 532, 532 (690
SE2d 150) (2010). A direct appeal may lie from an order denying a motion to vacate
or correct a void sentence, but only if the defendant raises a colorable claim that the
sentence is, in fact, void. Harper, supra at 217 n.1; Burg v. State, 297 Ga. App. 118,
119 (676 SE2d 465) (2009). “Motions to vacate a void sentence generally are limited
to claims that – even assuming the existence and validity of the conviction for which
the sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013). Thus,
when a sentence is within the statutory range of punishment, it is not void. Jones v.
State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      Here, Harris does not argue that his sentence exceeded legal limits; rather, he
claims that the trial court lacked personal and subject matter jurisdiction because the
indictment was based on unconstitutional statutes. This argument, however,
constitutes a challenge to the validity of Harris’s convictions, not his sentence. See
Jones v. State, 290 Ga. App. 490, 493 (1) (659 SE2d 875) (2008) (challenge
regarding indictment does not raise a valid void-sentence claim). Because Harris has




granted Harris’s application for discretionary appeal, pursuant to OCGA § 5-6-35 (j),
from the trial court’s denial of his out-of-time motion to withdraw his guilty plea, see
Case No. A18D0333 (granted Feb. 23, 2018).
not raised a colorable void-sentence claim and is not authorized to collaterally attack
his convictions in this manner, this appeal is hereby DISMISSED.




                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/28/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.